Opinion by
Judge Menceb,,
Diane McDevitt (plaintiff) has brought this action as administratrix of her husband’s estate, alleging the liability of various parties for the death of her husband on or about January 13 or January 14, 1976. It is alleged that the decedent’s car struck an unattended truck at night and that he was either thrown into the Delaware River by the collision or fell into the river *412while trying to free his vehicle or seek assistance. Preliminary objections to the complaint in this case brought as an original jurisdiction action in this Court1 were filed by A. Colin, alleged owner of the truck, The Philadelphia Port Corporation, Navigation Commission for the Delaware River and its Navigable Tributaries (Commission), Department of .Transportation of the Commonwealth of Pennsylvania (PennDOT), and Delaware River Port Authority (Authority). Since the parties upon which our original jurisdiction is based are immune from liability, we transfer the balance of this action to the Court of Common Pleas of Philadelphia County.
By way of preliminary objections “in the nature of a petition raising a question of jurisdiction,”2 Penn-DOT has asserted that Article I, Section 11 of the Constitution of Pennsylvania prohibits such an action against the Commonwealth without its consent. At this writing, it is clear that the prevailing ease law in this Commonwealth supports PennDOT’s entitlement to the cloak of sovereign immunity. See Sweigard v. Department of Transportation, 454 Pa. 32, 309 A.2d 374 (1973); Iudicello v. Department of Transportation, Pa. Commonwealth Ct. , 383 A.2d 1294 (1978); Tokar v. Department of Transportation, *41329 Pa. Commonwealth Ct. 383, 371 A.2d 537 (1977). tions.3 At the time in question, the Commission was a departmental administrative commission in the DeTherefore, we will sustain PennDOT’s preliminary objections.
The Commission filed similar preliminary objecpartment of Transportation. Section 202 of The Administrative Code of 1929, Act of April 9, 1929, P.L. 177, as amended by Section 4 of the Act of December 3, 1970, P.L. 834, 71 P.S. §62.4 5We have previously held that other departmental administrative commissions are included under the umbrella of protection of the Commonwealth’s sovereign immunity. See, e.g., Hart v. Spectrum, Arena, Inc., 15 Pa. Commonwealth Ct. 584, 329 A.2d 311 (1974) (State Athletic Commission). Since the Commission is entitled to the same immunity as PennDOT, we will also sustain its preliminary objections.
The Authority filed preliminary objections in the nature of a demurrer asserting, in part, the defense *414of sovereign immunity.5 In Anderson Appeal, 408 Pa. 179 182 A.2d 514 (1962), the Supreme Court specifically held that the Authority, which was created by a compact between the Commonwealth and the State of New Jersey,6 was entitled to this immunity. The Superior Court has reaffirmed this view in recent years. See Yancoskie v. Delaware River Port Authority, 235 Pa. Superior Ct. 263, 340 A.2d 533 (1975) (allocatur granted, argued April 22, 1977); Enoch v. Food Fair Stores, Inc., 232 Pa. Superior Ct. 1, 331 A.2d 912 (1974). Moreover, our decision in Kennedy v. Delaware River Joint Toll Bridge Commission, 23 Pa. Commonwealth Ct. 662, 354 A.2d 52 (1976) , relied on Anderson in finding that the defendant there was entitled to the immunity of the sovereign. Since we agree that these cases and the reasoning behind them reflect the current state of the law, we will sustain the Authority’s demurrer based upon this immunity.
Since we sustain preliminary objections of Penn-DOT, the Commission, and the Authority, and as we have no independent original jurisdiction over A. Golin, the City of Philadelphia, or The Philadelphia Port Corporation, we must transfer these proceedings to the Court of Common Pleas of Philadelphia County. See Section 503(b) of the Appellate Court Jurisdiction Act of 1970, 17 P.S. §211.503(b); Lerro v. Department of Transportation, 32 Pa. Commonwealth Ct. 372, 379 A.2d 652 (1977). In light of this, we do not rule on the preliminary objections of A. Golin or The Philadelphia Port Corporation.
*415Order
And Now, this 23rd day of May, 1978, the preliminary objections of the Department of Transportation, the Navigation Commission for the Delaware River and its Navigable Tributaries, and the Delaware River Port Authority are sustained, and the plaintiff’s complaint as to them is dismissed.
With respect to defendants A. Golin, the City of Philadelphia, and The Philadelphia Port Corporation, the case is transferred to the Court of Common Pleas of Philadelphia County for disposition of the outstanding preliminary objections and for all further proceedings. The Chief Clerk shall transmit the record of the above proceedings in its entirety to the Prothonotary of said court, together with a copy of this order.

 See Section 401(a) (1) of the Appellate Court Jurisdiction Act of 1970, Act of July 31, 1970, P.L. 673, as amenacé, 17 P.S. §211.401 (a)(1).


 Immunity from suit is an affirmative defense which should be pleaded under new matter. Pa. E.C.P. Nos. 1030, 1045. However, where, as here, the plaintiff did not object to the rise of preliminary objections in his answer or in any other pleading, we will address the immunity question. See Freach v. Commonwealth, 471 Pa. 558, 370 A.2d 1163 (1977) ; Walter v. Commonwealth, 30 Pa. Commonwealth Ct. 248, 373 A.2d 771 (1977).


 The plaintiff also did not object to the Commission’s use of preliminary objections to raise an immunity defense. See note 2, supra.


 Later in 1976 the Commission became part of the Department of Commerce. Act of July 9, 1976, P.L. 980, §1. For a description of the Commission and the scope of its authority, see Sections 475 and 2504-B of The Administrative Code of 1929, 71 P.S. §§180-5, 670.2; Act of June 8, 1907, P.L. 496, as amended, 55 P.S. §1 et seq.


 In her answer to these preliminary objections, the plaintiff objected to the raising of immunity by way of preliminary objections. Thus, the situation here is somewhat different from that with respect to the preliminary objections of PennDOT and the Commission, where no objection was pleaded by the plaintiff. However, we have recently held that the presence of such an objection will not dissuade us from resolving the issue where the presence of the immunity defense is clear from the face of the complaint. Iudicello, supra. The interests of judicial economy, therefore, compel us *414to reach the merits of the Authority's preliminary objections. See Commonwealth ex rel. Milk Marketing Board v. Sunnybrook Dairies, Inc., 32 Pa. Commonwealth Ct. 313, 379 A.2d 330 (1977).


 For a' description of the Authority, its powers and duties, see Act of August 10, 1951, P.L. 1206, as amended, 36 P.S. §3503. *418court, the attorney for the condemnor went on- to say that- “he”—' presumably, Donald Brown—did not know whether the' purchase price included equipment. N.T. 57.